DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the recitation of “the radiation sensitive material may comprise” renders the claim indefinite since it has been held that the recitation that an element “may comprise” something is not a positive limitation and does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable  over Carcasi et al (US 2015/0241783 A1) in view of Stinson et al (US 2007/0048483 A1).
As to claim 9, 11 and 19 , Carcasi et al disclose a method for forming a pattern (116) in a radiation sensitive material (110) on a substrate (104) and comprising: providing the radiation sensitive material (110); providing an underlying layer (112) on the substrate (104), the underlying layer underlying the radiation sensitive material (see step 204), the underlying layer having precursors of EUV absorbing molecules (see figure 1A); exposing a first wavelength of EUV through a patterned mask onto the radiation sensitive material to generate EUV absorbing molecules, the EUV absorbing molecules formed from the precursors of EUV absorbing molecules in the underlying layers (see step 208): and flood exposing a second wavelength of EUV onto the radiation sensitive material, the flood exposing converting at least some of the EUV absorbing molecules to acids (106) (see step 210) wherein the EUV absorbing molecules formed from the precursors of EUV absorbing molecules in the underlying layer assist in generation of the pattern of the pattern mask in the radiation sensitive material by creating an enhanced acid level (106)  in the radiation sensitive material. 
As to claim 10, wherein the pattern can be a contact hole pattern (see paragraph 0027]).
Thus, Carcasi et al disclose substantially all of the limitations of the instant claims.   Carcasi et al do not expressly disclose the underlying layer (112 ) having precursors of electromagnetic radiation (EMR) absorbing molecules and being exposed by a first wavelength of EMR and a second wavelength of EMR, as recited in the instant claims.  These features are well known in the art.  For example,  Stinson et al discloses providing an underlying layer (250) 
As to claims 12-13, Carcasi as modified by Stinson, lacks to show the precursors of EMR absorbing molecules in the radiation sensitive material have the same composition or different compositions, as recited.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to select a proper material of the underlying layer with precursors of EMR absorbing molecules having the same composition or different compositions since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 1-2, 4-8 and 20-23 are allowed.
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-8  have been found allowable since the prior art of record, either alone or in . 
Claims 14-17 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for forming a pattern in a radiation sensitive material on a substrate, comprising among other steps, step of performing a first develop process after exposing the first wavelength of EMR through the patterned mask but before the flood exposing and performing a second develop process after flood exposing. 
Claim 18 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for forming a pattern in a radiation sensitive material on a substrate comprising among other steps, a step of utilizing a gap-fill coating formed after the first develop process and before the flood exposing to at least partially fill gaps formed on the substrate from the develop process, as recited in the claim. 
Claims 20-23 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for forming contact holes in a radiation sensitive material on a substrate comprising among other steps, a step of performing a first develop process of the radiation sensitive material so as to form a first pattern 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagahara et al (US 2016/0357103 A1) discloses a method for forming a pattern on a substrate and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
5/12/21

/HUNG NGUYEN/            Primary Examiner, Art Unit 2882